Notice of Pre-AIA  or AIA  Status
 1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s Comments
2. 	Examiner made and effort to discuss possible language with applicant’s representative (Yuan-Te Fu) to place the application in condition for allowance, specifically changes to claims 1 and 15, however applicant ‘s representative indicated on 8/26/22 that he wanted an action mailed per applicants request.  
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 1-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuxia (TWM484271U), cited by applicant in the information disclosure statement filed 4/6/21.
Re claim 1:  Yuxia teaches a speaker module (figures 1-4), comprising:
a base (frame 1) having a bottom (anyone of the sidewalls (11) and a first wire fixing portion (see figure 3A; A1, A2, B1, B2), locations of wire connections with respect to the sidewalls;
a speaker (4), disposed in the base and having a second wire fixing
portion (431); and
a wire (wire bodies 3) fixed to the first wire fixing portion and the second wire
fixing portion (see figure 3B) to suspend the speaker in the base (see discussion of figure 1-2 in which the speaker body is “suspended”), wherein the speaker is separated from the bottom with a distance;
wherein as seen from figures 3A-3B, the base (frame 1) comprises a columnar structure (comprised of at least screws (6) that are disposed on the bottom of the base (respective sidewalls (11)) which as depicted in figures 3A-3B have wire fixing portions disposed on the top of the columnar structure.    
Re claim 2: note that frame (1) is made up of at lest four sidewalls in which fixing portions are provided. 
Re claim 3: see figure 3B in which the speaker 4 is of a circular shape with at least part of which includes a surface that faces a bottom of the base (that portion adjacent placing surface (51) with side surfaces in which fixing structures (431) are provided. 
Re claim 4: note figure 3B in which wire fixing portions are located at each of the corners of the frame formed by two side surfaces (11)
Re claim 5: the having the second wire fixing portion disposed at the middle of a side surface is considered satisfied by the locations in which the wire fixing portions are in Yuxia as broadly as set forth  
Re claim 6: see figure 3B including two second wire fixing portions located on opposite side surfaces
Re claim 7: note figure 3B in which the speaker includes a top surface portion opposite the bottom surface portion and in which fixing portions have equal distances between the surfaces and fixing portions as set forth.
Re claim 8: note figure 3B in which the fixing portions are located at each corner, thereby providing fixing locations each of which is opposite two of the side walls as set forth. 
Re claim 9: Note figure 3B in which the fixing portion(s) are at corners of the frame, each fixing portion is fixed a connection between two side walls.  
Re claim 11: note screws (6) are used to adjust the tightness (tension) of wires bodies A and B
Re claim 12: note figure 3A depicting an adjusting member comprising an elastic portion (6) and a through hole (1121) in which the wire (A, B) pass with the end of the elastic portion abutting the wire (contacting the wire) 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuxia
The teaching of Yuxia is discussed above and incorporated herein.  Yuxia does not specifically teach a spacing of more than 5 mm as set forth in claim 14.  Yuxia does however teach that the purpose of the suspended speaker assembly is to ensure that the speaker does not contact other portions of the arrangement thereby affecting the sound quality of the arrangement.  One of ordinary skill in the art before the filing of the invention would have obvious try varying this spacing (including spacings of more than 5 mm) using the suspension and considering the amount of vibrations that the speaker being used makes to ensure that the speaker during operation does not contact other surfaces.  Therefore, the claimed subject matter would have been obvious before the filing of the invention.  
9. 	Claim 15-23, 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. (U.S. Patent 5,806,950) in view of Yuxia (TWM484271U), cited by applicant in the information disclosure statement filed 4/6/21.
Re claim 15:  Gale et al. teaches a projection device, comprising:
an illumination system (figure 1, elements within a projector housing), adapted to provide an illumination beam (by focusing light from a light source (16);
a light valve (14), disposed on a transmission path of the illumination
beam to convert the illumination beam into an image beam;
a projection lens (figure 2 element (12)), disposed on a transmission path of the image beam;
a speaker module (11, column 5, lines 55-57) which in addition to the above elements is also is accommodated within the housing).  Gale et al. however does not teach the specifics of the speaker module as set forth. Yuxia teaches that a speaker module (figures 1-4), comprising:
a base (frame 1) having a bottom (anyone of the sidewalls (11) and a first wire fixing portion (see figure 3A; A1, A2, B1, B2);
a speaker (4), disposed in the base and having a second wire fixing
portion (431); and
a wire (wire bodies 3) fixed to the first wire fixing portion and the second wire
fixing portion (see figure 3B) to suspend the speaker in the base (see discussion of figure 1-2 in which the speaker body is “suspended”), wherein as seen from figures 3A-3B, the base (frame 1) comprises a columnar structure (comprised of at least screws (6) that are disposed on the bottom of the base (respective sidewalls (11)) which as depicted in figures 3A-3B have wire fixing portions disposed on the top of the columnar structure; wherein the speaker is separated from the bottom with a distance; to absorb any generated vibration forces, achieving an output of best sound quality.  It would have been obvious to one of ordinary skill in the art to modify the arrangement taught by Gale et al. to include a speaker mount such as taught by Yuxia to predictable obtain a projection arrangement in which sounds produced by the speaker would be output with the best possible sound quality by absorbing any generated vibration forces that occur.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Re claim 16: note in Yuxia that frame (1) is made up of at least four sidewalls in which fixing portions are provided and which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15. 
Re claim 17: note in Yuxia; see figure 3B in which the speaker 4 is of a circular shape with at least part of which includes a surface that faces a bottom of the base (that portion adjacent placing surface (51) with side surfaces in which fixing structures (431) are provided and which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15. 
Re claim 18: note in Yuxia; figure 3B in which wire fixing portions are located at each of the corners of the frame formed by two side surfaces (11) which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 19: note in Yuxia, having the second wire fixing portion disposed at the middle of a side surface is considered satisfied by the locations in which the wire fixing portions are in Yuxia as broadly as set forth and would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
 Re claim 20: note in Yuxia; figure 3B including two second wire fixing portions located on opposite side surfaces which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 21: note in Yuxia, figure 3B in which the speaker includes a top surface portion opposite the bottom surface portion and in which fixing portions have equal distances between the surfaces and fixing portions as set forth which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 22: note in Yuxia, figure 3B in which the fixing portions are located at each corner, thereby providing fixing locations each of which is opposite two of the side walls as set forth which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 23: Note in Yuxia, figure 3B in which the fixing portion(s) are at corners of the frame, each fixing portion is fixed a connection between two side walls which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 25: note in Yuxia, screws (6) are used to adjust the tightness (tension) of wires bodies A and B which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 26: note in Yuxia, figure 3A depicts an adjusting member comprising an elastic portion (6) and a through hole (1121) in which the wire (A, B) pass with the end of the elastic portion abutting the wire (contacting the wire) which would have been obvious incorporated into the arrangement of Gale et al. to obtain the best possible sound quality as discussed with respect to claim 15.
Re claim 28:  The teaching of Yuxia in combination of Gale et al. is discussed above and incorporated herein.  Yuxia does not specifically teach a spacing of more than 5 mm as set forth in claim 28.  Yuxia does however teach that the purpose of the suspended speaker assembly is to ensure that the speaker does not contact other portions of the arrangement thereby affecting the sound quality of the arrangement.  One of ordinary skill in the art before the filing of the invention would have obvious try varying this spacing (including spacings of more than 5 mm) using the suspension and considering the amount of vibrations that the speaker being used makes to ensure that the speaker during operation does not contact other surfaces.  Therefore, the claimed subject matter would have been obvious before the filing of the invention.  
Allowable Subject Matter
10. 	Claims 13 and 27 are allowed.
 Response to Arguments
11. 	Applicant's arguments filed 7/4/22 have been fully considered but they are not persuasive in view of the new ground of rejection applied to claims 1 and 15.
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/29/22